Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 1/8/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 10781470 Malo is not considered as relevant prior art because the Malo reference is not analogous art and is instead for the diagnosis and treatment of incipient diabetes.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification nor the claims contain language that would allow one of ordinary skill in the art to interpret how the applicant intends to compensate geometric deviations.  The interpretation herein is that the applicant meant a dimensional surface.
Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification nor the claims contain language that would allow one of ordinary skill in the art to interpret how the applicant intends to compensate geometric deviations.  The interpretation herein is that the applicant meant a dimensional surface.

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter relating to a process but are directed towards an apparatus, as such, the A process for manufacturing an exhaust system probe socket was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are directed towards a process and the interpretation is that the process should be either a process for making or a process for using.  

 Claims 2-9 and 11-18 are also rejected due to their dependence to one or more of the above rejected independent claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “An exhaust system probe” is unclear if the claims are meant to be independent or are referring to the exhaust system probe of claim 1.

Claims 11, 12, 13, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “A process” is unclear if the claims are meant to be independent or are referring to the process for manufacturing an exhaust system probe socket of claim 10.

The term “essentially” in claims 1, 2, 5, 10, and 14 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation of “an essentially hollow cylindrically configured area” is unclear because the level required the configured area to be hollow and cylindrical is not understood.  

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the second body internal diameter corresponds to or is greater than the first body internal diameter” is unclear how the internal diameter is meant to correspond to the first body internal diameter.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “an internal diameter that corresponds to or is greater than the second body internal diameter” and “the second body has an external diameter that corresponds to or is greater than an external diameter of the first body” is unclear how the diameters are meant to correspond to the internal diameter and first body diameter respectively.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the second body with an internal diameter that corresponds to or is greater than the first body internal diameter” is unclear how the internal diameter is meant to correspond to the first body internal diameter.

Claim 2 recites the limitation " the assembled state".  There is insufficient antecedent basis for this limitation in the claim.  An assembled state is not previously disclosed in claim 1 of which claim 2 depends.

Claim 4 recites the limitation " the passage of the second body".  There is insufficient antecedent basis for this limitation in the claim.  The passage is not previously recited in claims 1 nor 3 of which claim 4 depends.

Claim 5, 6, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the second body passes over following the flat circular ring surface into an essentially hollow cylindrically configured area” is unclear how the second body is mean to pass over and follow the flat circular ring surface area. The interpretation is that they are adjacent to each other or in contact.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “planishing process” in claims 7 and “planishing process” in claims 11 and 16 may be attempting to reference paragraph 20 of the specification, but this does not properly redefine the term. While the accepted meaning is “to smooth, toughen, and finish (metal) by hammering lightly” (Definition of PLANISH. https://www.merriam-webster.com/dictionary/planish. Accessed 13 June 2022.).  The term is indefinite because the specification does not clearly redefine the term and the planishing process as defined by the claims and specification is broad enough to be interpreted as a process that shapes a surface to a tolerance. 

Claim 11 recites the limitation "the hollow cylinder".  There is insufficient antecedent basis for this limitation in the claim.  A hollow cylinder was not previously disclosed in claim 10 of which claim 11 depends.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the circular ring surface of the second body as a shape tolerance of 0.2 mm prepared by a planishing method at the first end” is unclear because the shape and tolerance window disclose are not disclosed in comparison to any other structure and it is therefore not determinable if the applicant means to attribute the tolerance to a circular shape or a flatness.

Claims 2-9 and 11-18 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner notes the claims remain so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims, and thus preclude a prior-art rejection thereon.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20060059683A1 Catalogna (hereinafter “Catalogna”). 
Regarding claim 1, Catalogna teaches, An exhaust system probe socket (draw form 10) comprising: an essentially hollow cylindrically configured first body (hego boss 20) which has a first planar circular ring surface on a first end face with an first body internal diameter (see fig below); and a second body (straight lined walls 18), which has a flat circular ring surface at a first end (see fig below), has a second end and 5within the flat circular ring surface has a passage with a second body internal diameter (see fig below), wherein: the second body internal diameter corresponds to or is greater than the first body internal diameter (see fig below); the second end of the second body is configured to form a gastight connection of the probe socket to a connection surface by compensating geometric deviations of the connection 10surface from a plane (par. 25 teaches welding the HEGO boss 20 to draw form 10, this is done circumneutral around the HEGO boss and is in the same manner as the specification of the instant application par. 37); and the first and second bodies are in contact with one another in an area of a second end face of the first body and of the flat circular ring surface and are welded to one another with a weld seam extending circumferentially around the first body such that the first and second bodies are gastight connected to one another (see fig below; par. 25 teaches welding the HEGO boss 20 to draw form 10, this is done circumneutral around the HEGO boss and is in the same manner as the specification of the instant application par. 37).  

    PNG
    media_image1.png
    810
    872
    media_image1.png
    Greyscale



Regarding claim 2, Catalogna teaches, except where struck through, wherein: the second end face of the first body has an essentially second planar circular ring surface with an outer side with a circumferential elevation (protrusion 30; see fig. below); the first end of the second body has a flat circular ring surface (see fig below); the second body has an external diameter that corresponds to or is greater than an external 16diameter of the first body (see fig below); and the first and second bodies are arranged in relation to one another in the assembled state such that the first and second bodies are in contact with one another in an area of the 10circumferential elevation and of the flat circular ring surfaces and are welded together with the circumferential weld seam (par. 25 teaches welding the HEGO boss 20 to draw form 10, this is done circumneutral around the HEGO boss).  Catalogna discloses the claimed invention except for with a flatness of 0.2 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a flatness to prevent the deformation of the draw-form 10 during subsequent forming operations, such as swaging, so as to maintain the flat portion 14 substantially free from deformation (par. 23), since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to experiment to choose a flatness of 0.2mm for the purpose of to prevent the deformation of the draw-form 10 during subsequent forming operations, such as swaging, so as to maintain the flat portion 14 substantially free from deformation (par. 23).

    PNG
    media_image2.png
    810
    872
    media_image2.png
    Greyscale


Regarding claim 3, Catalogna teaches, wherein the second end face of the first body has a section at which first body internal diameter is smaller than or equal to the second body internal diameter (see fig below).  

    PNG
    media_image3.png
    810
    872
    media_image3.png
    Greyscale



Regarding claim 4, Catalogna teaches, wherein the section protrudes into the passage of the second body (see fig below).  

    PNG
    media_image4.png
    810
    872
    media_image4.png
    Greyscale


Regarding claim 5, Catalogna teaches, wherein: the second body passes over following the flat circular ring surface into an essentially hollow cylindrically configured area (see fig. below); and the second end of the second body is configured such that a closing surface of the second end is located in a plane that is not parallel to the flat circular ring surface (see fig. below).  

    PNG
    media_image5.png
    810
    872
    media_image5.png
    Greyscale



Regarding claim 6, Catalogna teaches, wherein the second body passes over following the flat circular ring surface into an arched or partially cylindrically configured area (see fig. below).  

    PNG
    media_image6.png
    810
    872
    media_image6.png
    Greyscale




Regarding claim 7, Catalogna teaches, wherein the flat circular ring surface of the second body is finished with a planishing process (par. 23 teaches subsequent forming operations, such as swaging, so as to maintain the flat portion 14 substantially free from deformation which is analogous to planishing in light of the 112 above).  

Regarding claim 8, Catalogna discloses the claimed invention except for wherein the first body is configured as a turned part consisting of steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose steel as a material, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose steel for the purpose that permits formation of the draw-form 10, and is preferably composed of metal material (par. 22).

Regarding claim 9, Catalogna discloses the claimed invention except for wherein the second body is configured as a deep-drawn part consisting of sheet metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a deep draw process, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose steel for the purpose that permits formation of the draw-form 10, and is preferably composed of metal material (par. 22).

Regarding claim 10, Catalogna teaches, A process for manufacturing an exhaust system probe socket (draw form 10), the process comprising the steps of: forming an essentially hollow cylindrically configured first body (hego boss 20) which has a first planar circular ring surface on a first end face with an first body internal diameter (see fig below);  5forming a second body (straight lined walls 18), which has a flat circular ring surface at a first end (see fig below), has a second end and within the flat circular ring surface has a passage with a second body internal diameter (see fig below); providing the second body with an internal diameter that corresponds to or is greater than the first body internal diameter (see fig below); configuring the second end of the second body to form a gastight connection of the probe 10socket to a connection surface by compensating geometric deviations of the connection surface from a plane (par. 25 teaches welding the HEGO boss 20 to draw form 10, this is done circumneutral around the HEGO boss and is in the same manner as the specification of the instant application par. 37); placing the first body and the second body in contact with one another in an area of a second end face of the first body and of the flat circular ring surface (see fig below; par. 25 teaches welding the HEGO boss 20 to draw form 10, this is done circumneutral around the HEGO boss and is in the same manner as the specification of the instant application par. 37); and  18welding the contacting first body and the second body to one another with a weld seam 15extending circumferentially around the first body such that the first and second bodies are gastight connected to one another (par. 5; par. 22; par. 25).  

    PNG
    media_image1.png
    810
    872
    media_image1.png
    Greyscale


Regarding claim 11, Catalogna teaches, except where struck through, wherein: (see fig. below), wherein a circumferential elevation (protrusion 30; see fig. below), which has a shape of an equilateral triangle in cross section, is formed on one of the circular ring surfaces (see fig. below);  (par. 23 teaches subsequent forming operations, such as swaging, so as to maintain the flat portion 14 substantially free from deformation which is analogous to planishing in light of the 112 above); the first and second bodies are arranged such that the circumferential elevation is in contact with the flat circular ring surface of the second body (see fig. below); and  10the first and second bodies are welded to one another by means of capacitor discharge welding (par. 25).  Catalogna does not teach the first body is turned from steel nor the second body is prepared as a sintered or forged component; the circular ring surface of the second body as a shape tolerance of 0.2 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose steel as a material, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose steel for the purpose that permits formation of the draw-form 10, and is preferably composed of metal material (par. 22).  Catalogna discloses the claimed invention except for the circular ring surface of the second body as a shape tolerance of 0.2 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a flatness to prevent the deformation of the draw-form 10 during subsequent forming operations, such as swaging, so as to maintain the flat portion 14 substantially free from deformation (par. 23), since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to experiment to choose a flatness of 0.2mm for the purpose of to prevent the deformation of the draw-form 10 during subsequent forming operations, such as swaging, so as to maintain the flat portion 14 substantially free from deformation (par. 23).


Regarding claim 12, Catalogna teaches wherein the second end face of the first body has a section at which first body internal diameter is smaller than or equal to the second body internal diameter (see fig. below).  

    PNG
    media_image3.png
    810
    872
    media_image3.png
    Greyscale


Regarding claim 13, Catalogna teaches wherein the section protrudes into the passage of the second body (see fig. below).  

    PNG
    media_image4.png
    810
    872
    media_image4.png
    Greyscale


Regarding claim 14, Catalogna teaches wherein: the second body passes over following the flat circular ring surface into an essentially hollow cylindrically configured area (see fig. below); and the second end of the second body is configured such that a closing surface of the second end is located in a plane that is not parallel to the flat circular ring surface (see fig. below).  

    PNG
    media_image5.png
    810
    872
    media_image5.png
    Greyscale


Regarding claim 15, Catalogna teaches wherein the second body passes over following the flat circular ring surface into an arched or partially cylindrically configured area (see fig. below).  

    PNG
    media_image6.png
    810
    872
    media_image6.png
    Greyscale
  

Regarding claim 16, Catalogna teaches wherein the flat circular ring surface of the second body is finished with a planishing process (par. 23 teaches subsequent forming operations, such as swaging, so as to maintain the flat portion 14 substantially free from deformation which is analogous to planishing in light of the 112 above).  

Regarding claim 17, Catalogna teaches wherein the first body is configured as a turned part consisting of steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose steel as a material, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose steel for the purpose that permits formation of the draw-form 10, and is preferably composed of metal material (par. 22).

Regarding claim 18, Catalogna teaches wherein the second body is configured as a deep-drawn part consisting of sheet metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a deep draw process, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose steel for the purpose that permits formation of the draw-form 10, and is preferably composed of metal material (par. 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763